EXHIBIT 10.3

NINTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 30, 2008

This NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is by and among FRESH DEL MONTE PRODUCE INC., a Cayman Island company (“Fresh
Produce”), DEL MONTE FRESH PRODUCE N.A., INC., a Florida corporation (“Fresh
N.A.”), DEL MONTE FRESH PRODUCE INTERNATIONAL, INC., a Liberian corporation
(“Fresh International”), FRESH DEL MONTE SHIP HOLDINGS LTD., a Cayman Island
company (“Ship Holdings”), DEL MONTE B.V. (f/k/a Del Monte Fresh Produce B.V.),
a Netherlands corporation (“DMBV”), DEL MONTE FRESH PRODUCE (UK) LTD., an
English limited company (“Fresh U.K.”), DEL MONTE FOODS INTERNATIONAL LIMITED,
an English limited company (“Foods International”), DEL MONTE INTERNATIONAL
INC., a Panama corporation (“Del Monte International”), and DEL MONTE EUROPE
LIMITED, an English limited company (“Del Monte Europe”) (Fresh Produce, Fresh
N.A., Fresh International, Ship Holdings, DMBV, Fresh U.K., Foods International,
Del Monte International and Del Monte Europe are referred to herein collectively
as the “Borrowers” and each individually as a “Borrower”); the entities
identified as “Guarantors” on the signature pages hereof (each a “Guarantor” and
collectively, the “Guarantors”); the banks and other lending institutions listed
on the signature pages hereof as Lenders (the “Lenders”); and COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH
(“Rabobank”), as administrative agent for the Lenders (the “Administrative
Agent”).

PRELIMINARY STATEMENTS:

WHEREAS:

(1) The Borrowers, the Administrative Agent, the Guarantors and the Lenders are
parties to that certain Amended and Restated Credit Agreement dated as of
March 21, 2003, as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of January 27, 2004, as further amended by
that certain Second Amendment to Amended and Restated Credit Agreement dated as
of June 24, 2004, as further amended by that certain Third Amendment to Amended
and Restated Credit Agreement dated as of November 10, 2004, as further amended
by that certain Fourth Amendment to Amended and Restated Credit Agreement dated
as of June 15, 2005, as further amended by that certain Fifth Amendment to
Amended and Restated Credit Agreement dated as of February 14, 2006, as further
amended by that certain Sixth Amendment to Amended and Restated Credit Agreement
dated as of March 24, 2006, as further amended by that certain Seventh Amendment
and Waiver to Amended and Restated Credit Agreement dates as of May 10, 2006 and
as further amended by that certain Eighth Amendment to Amended and Restated
Credit Agreement dates as of December 27, 2006 (as may be further amended,
restated, modified or supplemented from time to time prior to the date hereof,
the “Credit Agreement”).



--------------------------------------------------------------------------------

(2) The Borrowers have requested that certain terms and conditions of the Credit
Agreement be amended and the Administrative Agent and the Lenders have agreed to
the requested amendments, on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree that all capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Credit Agreement, and further agree
as follows:

Section 1. Amendments.

1.1 Amendments to Section 1.1 of the Credit Agreement. Section 1.1 of the Credit
Agreement, Certain Defined Terms, is hereby amended and modified by deleting the
definitions of “Obligation” and “Secured Parties” in their entirety and
inserting the following in lieu thereof:

““Obligation” means, to the extent arising hereunder, under the Notes, under any
other Loan Document or under any Hedge Agreement, all Advances, loans, debts,
liabilities, covenants and duties owing by any Borrower or any Loan Party to the
Administrative Agent, any Lender, the Issuing Bank, any Foreign Exchange Bank or
any Affiliate of any Lender with respect to any Hedge Agreement, of any kind or
nature, present or future, whether or not for the payment of money, whether
(a) arising by reason of any (i) extension of credit, (ii) opening or amendment
of a Letter of Credit or payment of any draft drawn thereunder, (iii) loan,
(iv) guaranty, (v) indemnification, (vi) Foreign Exchange Contract between a
Loan Party and a Foreign Exchange Bank or (vii) Hedge Agreement between a Loan
Party and a Lender or an Affiliate of a Lender, or (b) direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired (including
any interest, fees and expenses that, but for the provisions of the Bankruptcy
Code, would have accrued).”

““Secured Parties” means the Administrative Agent, the Lenders, any Foreign
Exchange Bank, the Issuing Bank and any Affiliate of a Lender with respect to
Obligations under any Hedge Agreement.”

1.2 Amendments to Section 7.1 of the Credit Agreement. Section 7.1 of the Credit
Agreement, Events of Default, is hereby amended and modified by deleting
subsection (a) thereof in its entirety and inserting the following in lieu
thereof:

“ (a) any Loan Party shall fail to pay (i) any principal of, or any interest on,
any Advance payable hereunder or under any Note when due; or (ii) any fees
payable hereunder or any other obligation payable hereunder, under any Note, any
other Loan Document or any Hedge Agreement with a Lender or an Affiliate of a
Lender within three Business Days after notice thereof shall be given to any
Borrower by the Administrative Agent or Lender (or Affiliate of a Lender with
respect to a Hedge Agreement); or”

 

2



--------------------------------------------------------------------------------

Section 2. Representations and Warranties. Each Borrower and Guarantor
represents and warrants as follows:

(a) The execution, delivery and performance by such Loan Party of this Amendment
and the other transactions contemplated hereby, are within such Loan Party’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not (i) contravene such Loan Party’s charter or bylaws; (ii) violate any
law (including, without limitation, the Securities Exchange Act of 1934, the
Racketeer Influenced and Corrupt Organizations Chapter of the Organized Crime
Control Act of 1970 and any similar statute), rule, regulation (including,
without limitation, Regulation X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination or
award; (iii) conflict with or result in the breach of, or constitute a default
under, any contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument binding on or affecting any Loan Party, any of its
Subsidiaries or any of their properties; or (iv) except for the Liens created
under the Security Documents, result in or require the creation or imposition of
any Lien upon or with respect to any of the properties of any Loan Party or any
of its Subsidiaries.

(b) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or any other third party is
required for the due execution, delivery, recordation, filing or performance by
any Loan Party of this Amendment and each other Loan Document contemplated
hereby to which it is or is to be a party, or for the consummation of the
transactions contemplated hereby.

(c) This Amendment and each other document required to be delivered by a Loan
Party hereunder have been duly executed and delivered by each Loan Party
thereto, and constitute the legal, valid and binding obligation of each Loan
Party thereto, enforceable against such Loan Party in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally.

(d) The representations and warranties contained in Article 4 of the Credit
Agreement, and in each of the Loan Documents, are correct in all material
respects on and as of the date hereof as though made on and as of such date,
other than any such representations and warranties that, by their terms,
expressly refer to an earlier date.

(e) No event has occurred and is continuing that constitutes an Event of Default
or would constitute an Event of Default but for the requirement that notice be
given or time elapse or both.

Section 3. Conditions Precedent to Effectiveness of this Amendment. This
Amendment shall be effective as of the date first set forth above upon receipt
of the following by the Administrative Agent, in form and substance satisfactory
to the Administrative Agent:

(i) this Amendment duly executed by the Borrowers, the Guarantors, the
Administrative Agent, the Issuing Bank and the Required Lenders; and

(ii) The Administrative Agent shall have received such other documents,
instruments, and information executed and/or delivered by the Borrowers as the
Administrative Agent may reasonably request.

 

3



--------------------------------------------------------------------------------

Section 4. Reference to and Effect on the Credit Agreement.

(a) Upon the effectiveness of this Amendment as set forth in Section 3 hereof,
on and after the date hereof, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import shall mean
and be a reference to the Credit Agreement as amended hereby, and each reference
in the Notes and the other Loan Documents to the Credit Agreement shall mean and
be a reference to the Credit Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement shall remain in
full force and effect and are hereby ratified and confirmed in all respects.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders under the Credit Agreement or any other Loan Document, nor
constitute a waiver of any provision of the Credit Agreement or any other Loan
Document.

Section 5. Costs, Expenses and Taxes. The Borrowers agree, jointly and
severally, to pay on demand all costs and expenses of the Administrative Agent
in connection with the preparation, execution and delivery of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent with respect thereto). In addition, the Borrowers
agree, jointly and severally, to pay any and all stamp and other taxes payable
or determined to be payable in connection with the execution and delivery of
this Amendment and the other instruments and documents to be delivered
hereunder, and agree to save the Administrative Agent and the Lenders harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes.

Section 6. Affirmation of Guaranty. By executing this Amendment, each Guarantor
hereby acknowledges, consents and agrees that all of its obligations and
liability under its Guaranty Agreement remain in full force and effect in
relation to the Credit Agreement, as amended and modified by this Amendment, and
that the execution and delivery of this Amendment and any and all documents
executed in connection therewith shall not alter, amend, reduce or modify its
obligations and liability under its Guaranty Agreement.

Section 7. Affirmation of Security Documents. By executing this Amendment, each
Loan Party hereby reaffirms and confirms each Security Document to which it is a
party, and its payment and performance obligations, contingent or otherwise,
thereunder and hereby acknowledges that the rights granted thereby in favor of
the Administrative Agent (for its benefit and the benefit of the Lenders) are in
full force and effect. With respect to any Security Documents which are governed
by English law, the reaffirmation, confirmation and acknowledgement in this
Section shall be governed by English law, and shall be construed, interpreted,
performed and enforced in accordance therewith.

Section 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument. Delivery of a signature page hereto by facsimile
transmission or by other electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

4



--------------------------------------------------------------------------------

Section 9. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York (except as otherwise set
forth in Section 7).

Section 10. Final Agreement. This Amendment represents the final agreement
between the Borrowers, the Administrative Agent and the Lenders as to the
subject matter hereof and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties. This Amendment shall constitute a
Loan Document for all purposes.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duty authorized, as of the date first
above written.

 

BORROWERS:  

FRESH DEL MONTE PRODUCE INC.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

DEL MONTE FRESH PRODUCE N.A., INC.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

DEL MONTE FRESH PRODUCE INTERNATIONAL, INC.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

FRESH DEL MONTE SHIP HOLDINGS LTD.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO

 

NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

S-1



--------------------------------------------------------------------------------

 

DEL MONTE B.V.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

DEL MONTE FRESH PRODUCE (UK) LTD.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

DEL MONTE FOODS INTERNATIONAL LIMITED

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

DEL MONTE INTERNATIONAL INC.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

DEL MONTE EUROPE LIMITED

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO

 

NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

S-2



--------------------------------------------------------------------------------

GUARANTORS:  

DEL MONTE FRESH PRODUCE COMPANY

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

DEL MONTE FRESH PRODUCE (SOUTHWEST), INC.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

DEL MONTE FRESH PRODUCE (FLORIDA), INC.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

FRESH DEL MONTE PRODUCE (CANADA), INC.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO

 

NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

S-3



--------------------------------------------------------------------------------

 

DEL MONTE FRESH PRODUCE (SOUTHEAST), INC.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

DEL MONTE FRESH PRODUCE (WEST COAST), INC.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

DEL MONTE FRESH PRODUCE (TEXAS), INC.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

DEL MONTE FRESH PRODUCE (KANSAS CITY) INC.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

DEL MONTE FOODS EUROPE LIMITED

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO

 

NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

S-4



--------------------------------------------------------------------------------

 

DEL MONTE FOODS NORTHERN EUROPE LIMITED

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

DEL MONTE FRESH PACKAGED PRODUCE (UK) LIMITED

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

GLOBAL REEFER CARRIERS, LTD.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

FDM HOLDINGS LIMITED

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

DEL MONTE B.V.I. LIMITED

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO

 

NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

S-5



--------------------------------------------------------------------------------

 

CORPORATION DE DESARROLLO AGRICOLA DEL MONTE S.A.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

COMPANIA DE DESARROLLO BANANERO DE GUATEMALA S.A.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

DEL MONTE FRESH PRODUCE (ASIA-PACIFIC) LIMITED

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

FRESH DEL MONTE PRODUCE N.V.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

WAFER LIMITED

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO

 

NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

S-6



--------------------------------------------------------------------------------

 

FRESH DEL MONTE JAPAN COMPANY LTD.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

DEL MONTE FRESH PRODUCE (CHILE) S.A.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO  

DEL MONTE FRESH PRODUCE BRASIL LTDA.

  By:  

/s/ Richard Contreras

  Name:   Richard Contreras   Title:   Sr. VP & CFO

 

NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

S-7



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:  

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH,

     as Administrative Agent and a Lender

  By:  

/s/ Betty Mills

  Name:   Betty Mills   Title:   Executive Director   By:  

/s/ Brett Delfino

  Name:   Brett Delfino   Title:   Executive Director  

AGFIRST FARM CREDIT BANK,

    as a Lender

  By:  

/s/ Bruce B. Fortner

  Name:   Bruce B. Fortner   Title:   Vice President  

HARRIS N.A.,

    as a Lender

  By:  

/s/ C.S. Place

  Name:   C.S. Place   Title:   Director  

SUNTRUST BANK,

    as a Lender

  By:  

/s/ M. Gabe Bonfield

  Name:   M. Gabe Bonfield   Title:   Vice President

 

NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

S-8



--------------------------------------------------------------------------------

 

FARM CREDIT SERVICES OF MID-AMERICA, PCA,

    as a Lender

  By:  

/s/ Mark Strebel

  Name:   Mark Strebel   Title:   Credit Officer  

ING CAPITAL LLC,

    as a Lender

  By:  

/s/ Lina Garcia

  Name:   Lina Garcia   Title:   Vice President  

U.S. BANK NATIONAL ASSOCIATION,

    as a Lender

  By:  

/s/ Mark A. Reinert

  Name:   Mark A. Reinert   Title:   Vice President  

BANK OF AMERICA, N.A.,

    as a Lender

  By:  

/s/ Jamie Freeman

  Name:   Jamie Freeman   Title:   Sr. Vice President  

COBANK, ACB,

    as a Lender

  By:  

/s/ Scott Trauth

  Name:   Scott Trauth   Title:   Sr. Vice President

 

NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

S-9



--------------------------------------------------------------------------------

 

FARM CREDIT WEST, PCA,

    as a Lender

  By:  

/s/ Ben Madonna

  Name:   Ben Madonna   Title:   Vice President  

GREENSTONE FARM CREDIT SERVICES ACA/FCLA,

    as a Lender

  By:  

/s/ Jeff Pavlik

  Name:   Jeff Pavlik   Title:   Vice President  

WACHOVIA BANK, NATIONAL ASSOCIATION,

    as a Lender

  By:  

/s/ W Scott Degler

  Name:   W Scott Degler   Title:   Vice President  

1ST FARM CREDIT SERVICES, PCA,

    as a Lender

  By:  

/s/ Dale A. Richardson

  Name:   Dale A. Richardson   Title:   VP Illinois Capital Markets Group  

JPMORGAN CHASE BANK, N.A.,

    as a Lender

  By:  

/s/ Robert P. Carswell

  Name:   Robert P. Carswell   Title:   Vice President

 

NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

S-10



--------------------------------------------------------------------------------

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

    as a Lender

  By:  

/s/ Hans Chr. Kjelsrud

  Name:   Hans Chr. Kjelsrud   Title:   Executive Vice President   By:  

/s/ Martin Kahm

  Name:   Martin Kahm   Title:   Vice President  

AMERICAN AGCREDIT, PCA,

    as a Lender

  By:  

/s/ Sean O’ Day

  Name:   Sean O’ Day   Title:   Sr. Vice President  

FARM CREDIT SERVICES OF AMERICA, PCA,

    as a Lender

  By:  

/s/ Bruce P. Rouse

  Name:   Bruce P. Rouse   Title:   Vice President  

UNITED FCS, PCA d/b/a/ FCS COMMERCIAL FINANCE GROUP,

    as a Lender

  By:  

/s/ Lisa Caswell

  Name:   Lisa Caswell   Title:   Assistant Vice President

 

NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

S-11



--------------------------------------------------------------------------------

 

FORTIS CAPITAL CORP.,

    as a Lender

  By:  

/s/ Stephen R. Staples

  Name:   Stephen R. Staples   Title:   Director   By:  

/s/ Ilene Fowler

  Name:   Ilene Fowler   Title:   Director  

REGIONS BANK,

    as a Lender

  By:  

/s/ Stephen Hanas

  Name:   Stephen Hanas   Title:   Sr. Vice President

 

NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

S-12